DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 9, 11, 14, 17, 23, 30, 31, 37, 38 and 50-54 are pending in the instant invention.  According to the Amendments to the Claims, filed January 12, 2022, claims 1, 9, 11, 14, 17, 23, 31, 50 and 54 were amended and claims 2-8, 10, 12, 13, 15, 16, 18-22, 24-29, 32-36 and 39-49 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/038756, filed June 21, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/522,840, filed June 21, 2017.

New Specification Objection - Disclosure

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	The inventor or joint inventor should note that the following item 1) and item 2) provide general guidance related to requirements for sequence disclosures:
1)	37 CFR 1.821(c) requires that patent inventions which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a Sequence Listing, as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and Sequence Listing part of the disclosure may be submitted:
a) via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter Legal Framework) as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
i)	the name of the ASCII text file;
ii)	the date of creation; and
iii)	the size of the ASCII text file in bytes;
b)	on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and 37 CFR 1.52(e)(4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
i)	the name of the ASCII text file;
ii)	the date of creation; and
iii)	the size of the ASCII text file in bytes;
c)	via EFS-Web as a PDF (not recommended); or
d)	on paper; and

2)	37 CFR 1.821(e) requires that a copy of the Sequence Listing must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.

	Similarly, the inventor or joint inventor should further note that (a) if a Sequence Listing ASCII text file submitted via EFS-Web on the invention filing date complies with the requirements of 37 CFR 1.824(a)(2) - 37 CFR 1.824(a)(6) and 37 CFR 1.824(b), and the inventor or joint inventor has not filed a Sequence Listing as a PDF, the text file will serve as both the Sequence Listing required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the Legal Framework is not required; (b) if the Sequence Listing required by 37 Legal Framework requires submission of a statement that the Sequence Listing content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical; and (c) if the Sequence Listing required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the Sequence Listing content of the paper or compact disc copy and the CRF are identical.
	Likewise, the inventor or joint inventor should further note that specific deficiencies and the required responses to this Quayle Action are as follows:

NO SEQUENCE LISTING PART OF THE DISCLOSURE AND NO CRF

1)	Specific Deficiency - This invention fails to comply with the requirements of 37 CFR 1.821 - 37 CFR 1.825 since it does not contain a Sequence Listing as a separate part of the disclosure or a CRF.

Required Response - The inventor or joint inventor must provide:
i)	a Sequence Listing part of the disclosure, as described above in item 1), together with:
a)	an amendment specifically directing its entry into the invention;
b)	a statement that the Sequence Listing includes no new matter; and
c)	a statement that indicates support for the amendment in the invention, as filed, as required by 37 CFR 1.825 and the Legal Framework.

	Next, the inventor or joint inventor should further note that if the Sequence Listing part of the disclosure is submitted according to item 1a) or item 1b) above, the inventor or joint inventor must also provide:
i)	A substitute specification in compliance with 37 CFR 1.121(b)(3) and 37 CFR 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
a)	a copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
b)	a copy of the amended specification without markings (clean version); and


	Then, the inventor or joint inventor should further note that if the Sequence Listing part of the disclosure is submitted according to item 1b), item 1c), or item 1d) above, the inventor or joint inventor must also provide:
ii)	a CRF; and
iii)	a statement according to item 2b) or item 2c) above.

MISSING STATEMENT THAT THE SEQUENCE LISTING (PAPER, PDF, CD) AND THE CRF ARE THE SAME

1)	Specific Deficiency - This invention fails to comply with the requirements of 37 CFR 1.821 - 37 CFR 1.825 since the invention does not contain a statement that the CRF is identical to the Sequence Listing part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the Legal Framework.

Required Response - The inventor or joint inventor must provide such statement.

NO COMPUTER READABLE FORM (CRF) SUBMITTED

1)	Specific Deficiency - This invention fails to comply with the requirements of 37 CFR 1.821 - 37 CFR 1.825 since a copy of the Sequence Listing in computer readable form (CRF) has not been submitted as required by 37 CFR 1.821(e), as indicated in item 2) above.

Required Response - The inventor or joint inventor must provide a CRF and statement according to item 2b) or item 2c) above.

SEQUENCE IDs NOT PRESENT IN THE SPECIFICATION

1)	Specific Deficiency - The sequences appearing on page 83 in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required Response - The inventor or joint inventor must provide a substitute specification in compliance with 37 CFR 1.121(b)(3) and 37 CFR 1.125 inserting the required sequence identifiers, consisting of:

ii)	a copy of the amended specification without markings (clean version); and
iii)	a statement that the substitute specification contains no new matter.

	Moreover, the inventor or joint inventor should further note that if the inventor or joint inventor desires the CRF in this invention to be identical with the CRF of another invention on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Conclusion

	The inventor or joint inventor should note that this invention is in condition for allowance except for the following formal matters: please see the sections above entitled New Specification Objection - Disclosure.
	Consequently, the inventor or joint inventor should further note that prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) and a shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.


/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624